Exhibit 10.5


 
COLLATERAL PLEDGE AGREEMENT
 
Date: January 14, 2008
 

 DEBTOR:  MISCOR GROUP, LTD.

   1125 S. Walnut Street

   South Bend, Indiana  46619

   Telecopier No. 574/232-7648

   

   

SECURED PARTY:
Wells Fargo Bank, National Association, acting through its Wells Fargo Business
Credit operating division

   111 East Wayne Street, 2nd Floor

   MAC N8622-02A

   Fort Wayne, Indiana 46802

   Telecopier:  260/461-6037



 1.           Security Interest and Collateral. To secure the payment and
performance of the Indebtedness which MISCOR GROUP, LTD., an Indiana corporation
(“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation (“MIS”),
MARTELL ELECTRIC, LLC, an Indiana limited liability company (“Martell”), HK
ENGINE COMPONENTS, LLC, an Indiana limited liability company (“HK”), MAGNETECH
POWER SERVICES, LLC, an Indiana limited liability company (“MPS”) and IDEAL
CONSOLIDATED, INC., an Indiana corporation (“Ideal”), 3-D SERVICE, LTD., an Ohio
limited liability company (“3D”), and AMERICAN MOTIVE POWER, INC., a Nevada
corporation (“AMP” and together with MISCOR, MIS, Martell, HK, MPS, Ideal and
3D, the “Borrowers” and each a “Borrower”) may now or at any time hereafter owe
to the Secured Party, the Debtor hereby grants the Secured Party a security
interest (herein called the “Security Interest”) in all property of any kind now
or at any time hereafter owned by the Debtor, or in which the Debtor may now or
hereafter have an interest, which may now be or may at any time hereafter
(i) come into the possession or control of the Secured Party or into the
possession or control of the Secured Party’s agents or correspondents, whether
such possession or control is given for collateral purposes or for safekeeping;
or (ii) be transferred or assigned to the Secured Party by any means permitted
under Article 8 of the Uniform Commercial Code including, but not limited to,
all of the stock and membership interests held by the Debtor in each of the
other Borrowers, together with all rights in connection with such property (the
“Collateral”).  "Indebtedness" is used herein in its most comprehensive sense
and means any and all advances, debts, obligations and liabilities of
the  Borrowers to the Secured Party, heretofore, now or hereafter made, incurred
or created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including under any swap, derivative, foreign exchange, hedge,
deposit, treasury management or other similar transaction or arrangement at any
time entered into by the Borrowers, or any of them, with the Secured Party, and
whether the Borrowers may be liable individually or jointly with others, or
whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Representations, Warranties and Covenants. The Debtor represents,
warrants and covenants that:
 
(a)           The Debtor will duly endorse, in blank, each and every instrument
constituting Collateral by signing on said instrument or by signing a separate
document of assignment or transfer, if required by the Secured Party.
 
(b)           The Debtor is the owner of the Collateral free and clear of all
liens, encumbrances, security interests and restrictions, except the Security
Interest and any restrictive legend appearing on any instrument constituting
Collateral.
 
(c)           The Debtor will keep the Collateral free and clear of all liens,
encumbrances and security interests, except the Security Interest and any
restrictive legend appearing on any instrument constituting Collateral.
 
(d)           The Debtor will pay, when due, all taxes and other governmental
charges levied or assessed upon or against any Collateral.
 
(e)           At any time, upon request by the Secured Party, the Debtor will
deliver to the Secured Party all notices, financial statements, reports or other
communications received by the Debtor as an owner or holder of the Collateral.
 
(f)           The Debtor will upon receipt deliver to the Secured Party in
pledge as additional Collateral all securities distributed on account of the
Collateral such as stock dividends and securities resulting from stock splits,
reorganizations and recapitalizations.
 
3.           Rights of the Secured Party. The Debtor agrees that the Secured
Party may at any time, whether before or after the occurrence of an Event of
Default (as hereinafter defined) and without notice or demand of any kind,
(i) notify the obligor on or issuer of any Collateral to make payment to the
Secured Party of any amounts due or distributable thereon; (ii) in the Debtor’s
name or the Secured Party’s name enforce collection of any Collateral by suit or
otherwise, or surrender, release or exchange all or any part of it, or
compromise, extend or renew for any period any obligation evidenced by the
Collateral; (iii) receive all proceeds of the Collateral; and (iv) hold any
increase or profits received from the Collateral as additional security for the
Indebtedness, except that any money received from the Collateral shall, at the
Secured Party’s option, be applied in reduction of the Indebtedness, in such
order of application as the Secured Party may determine, or be remitted to the
Debtor.
 
4.           Events of Default. Each of the following occurrences shall
constitute an event of default under this Agreement (herein called “Event of
Default”): (i) the Borrowers shall fail to pay any or all of the Indebtedness
when due, or the Debtor shall fail to observe or perform any covenant or
agreement herein binding on it; (ii) any representation or warranty by the
Debtor set forth in this Agreement or made to the Secured Party in any financial
statements or reports submitted to the Secured Party by or on behalf of the
Debtor shall prove materially false or misleading; (iii) an Event of Default, as
defined in any credit agreement or
 
 
2

--------------------------------------------------------------------------------

 
 
other instrument or agreement evidencing or governing any or all of the
Indebtedness, shall occur.
 
5.           Remedies upon Event of Default. Upon the occurrence of an Event of
Default and at any time thereafter, the Secured Party may exercise any one or
more of the following rights or remedies: (i) declare all unmatured Indebtedness
to be immediately due and payable, and the same shall thereupon be immediately
due and payable, without presentment or other notice or demand; (ii) exercise
all voting and other rights as a holder of the Collateral; (iii) exercise and
enforce any or all rights and remedies available upon default to a secured party
under the Uniform Commercial Code as in effect from time to time in the state of
Wisconsin, including the right to offer and sell the Collateral privately to
purchasers who will agree to take the Collateral for investment and not with a
view to distribution and who will agree to the imposition of restrictive legends
on the certificates representing the Collateral, and the right to arrange for a
sale which would otherwise qualify as exempt from registration under the
Securities Act of 1933; and if notice to the Debtor of any intended disposition
of the Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given at least 10 calendar days prior to the date of intended disposition or
other action; (iv) exercise or enforce any or all other rights or remedies
available to the Secured Party by law or agreement against the Collateral,
against the Debtor or against any other person or property.
 
6.           Miscellaneous. Any disposition of the Collateral in the manner
provided in Section 5 shall be deemed commercially reasonable. This Agreement
can be waived, modified, amended, terminated or discharged, and the Security
Interest can be released, only explicitly in a writing signed by the Secured
Party. A waiver signed by the Secured Party shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any of the Secured Party’s
rights or remedies. All rights and remedies of the Secured Party shall be
cumulative and may be exercised singularly or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any one such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. All notices to be given to the Debtor shall be deemed sufficiently given
if delivered or mailed by registered or certified mail, postage prepaid, or by
telecopier to the Debtor at its address or telecopier number, as the case may
be, set forth above or at the most recent address or telecopier number shown on
the Secured Party’s records. All requests under Section 9-210 of the Uniform
Commercial Code (i) shall be made in a writing signed by a person duly
authorized by Debtor, (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation, (iii) shall be deemed to be sent when received by the Secured Party,
and (iv) shall otherwise comply with the requirements of Section 9-210. The
Debtor requests that the Secured Party respond to all such requests which on
their face appear to come from an authorized individual and releases the Secured
Party from any liability for so responding. The Debtor shall pay Secured Party
the maximum amount allowed by law for responding to such requests. The Secured
Party’s duty of care with respect to Collateral in its possession (as imposed by
law) shall be deemed fulfilled if the Secured Party exercises reasonable care in
physically safekeeping such Collateral or, in the
 
 
3

--------------------------------------------------------------------------------

 
 
case of Collateral in the custody or possession of a bailee or other third
person, exercises reasonable care in the selection of the bailee or other third
person, and the Secured Party need not otherwise preserve, protect, insure or
care for any Collateral. The Secured Party shall not be obligated to preserve
any rights the Debtor may have against prior parties, to exercise at all or in
any particular manner any voting rights which may be available with respect to
any Collateral, to realize on the Collateral at all or in any particular manner
or order, or to apply any cash proceeds of Collateral in any particular order of
application. The Debtor will reimburse the Secured Party for all expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Secured Party in the protection, defense or enforcement of the Security
Interest, including expenses incurred in any litigation or bankruptcy or
insolvency proceedings. This Agreement shall be binding upon and inure to the
benefit of the Debtor and the Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by the
Debtor and delivered to the Secured Party, and the Debtor waives notice of the
Secured Party’s acceptance hereof. If any provision or application of this
Agreement is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Indebtedness. If this Agreement is
signed by more than one person as the Debtor, the term “Debtor” shall refer to
each of them separately and to both or all of them jointly; all such persons
shall be bound both severally and jointly with the other(s); and the
Indebtedness shall include all debts, liabilities and obligations owed to the
Secured Party by any Debtor solely or by both or several or all Debtors jointly
or jointly and severally, and all property described in Section 1 shall be
included as part Collateral, whether it is owned jointly by both or all Debtors
or is owned in whole or in part by one (or more) of them.  This Agreement shall
be governed by the internal laws (other than conflict laws) of the state of
Wisconsin and, unless the context otherwise requires, all terms used herein
which are defined in Articles 1 and 9 of the Uniform Commercial Code, as in
effect in Wisconsin, shall have the meanings therein stated. Each party consents
to the personal jurisdiction of the state and federal courts located in the
State of Wisconsin in connection with any controversy related to this Agreement,
waives any argument that venue in any such forum is not convenient, and agrees
that any litigation initiated by any of them in connection with this Agreement
may be venued in either the state and federal courts located in Milwaukee
County, Wisconsin. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.
 

 
MISCOR GROUP, LTD.
         
By
 /s/ John A. Martell    
John A. Martell, President



 
4